Citation Nr: 1451122	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  06-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2008, a Travel Board hearing was held before the undersigned, and a transcript of the hearing has been associated with the record.  In June 2008, May 2009, June 2012, August 2013, and May 2014, the Board remanded this case to the RO for additional development.  A July 2014 rating decision granted service connection for PTSD, and indicated that the decision was a partial grant of benefits sought on appeal.  Thereafter, the case was returned to the Board for further consideration of the claim.  As service connection for PTSD has been established, this decision will address whether service connection is warranted for psychiatric disability other than PTSD.  


FINDING OF FACT

Competent evidence reasonably shows that the Veteran's psychiatric disability, diagnosed as unspecified depressive disorder, has been related medically to his service-connected PTSD in that it has been aggravated by the PTSD.  


CONCLUSION OF LAW

Service connection for unspecified depressive disorder, as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's main allegation as set forth in statements and testimony is that he has a psychiatric disability, namely, PTSD, related to his experiences in service.  As previously noted, the RO recently granted his claim of service connection for PTSD.  Prior to that, however, the issue on appeal had been re-characterized by the Board in its August 2013 remand to broaden the scope of the psychiatric disability, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the remaining question to be addressed is whether the evidence shows that a psychiatric disorder other than PTSD may be service-connected.  

The Veteran served on active duty from September 1987 to September 1991.  His service medical records do not show any complaints, diagnosis, or treatment for a psychiatric disability.  On service separation physical examination in September 1991, he indicated in a report of medical history that he was in good health and did not have any depression or excessive worry or any nervous trouble of any sort.  He was then evaluated as psychiatrically normal.  Therefore, on the basis of the service records alone, a psychiatric disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Postservice medical records do not show that a psychiatric disorder was manifest until years after the Veteran's service discharge in 1991.  In fact, in his initial claim for VA benefits filed in March 1992, the Veteran asserted only a physical disability (right foot injury).  Private records show that beginning in May 2003, the Veteran was hospitalized at various times in private facilities for complaints related to depression and suicidal ideation.  In August 2003, he was discharged from Marshfield Clinic/Saint Joseph's Hospital with diagnoses of alcohol dependence, PTSD, and depressive disorder, not otherwise specified.  In September 2003 and November 2003, he was admitted to Sacred Heart Hospital; his diagnoses on the latter admission were major depressive disorder, recurrent type, and possible PTSD.  At that time, it was noted he was going through some difficult times due to a separation from his wife, and also had had a traumatic experience during service.  The next month he was re-admitted again; the diagnoses were adjustment disorder with mixed emotion and conduct features PTSD by history, and alcoholism.  In December 2003, he was also briefly a VA inpatient for PTSD.  Thereafter, VA outpatient records show diagnoses of PTSD, PTSD with prominent depression and anxiety, major depressive disorder, major depression, and adjustment disorder.  An August 2004 record shows diagnoses of "major depression in someone chronically dealing with symptoms of anxiety, dysthymia probably at least partly related to PTSD."  A September 2004 record notes the Veteran related that he was never depressed until he went into the service and then he became a lot more depressed lately upon going through a divorce.  His treating psychologist indicated that the root of the Veteran's depression seemed to be rejection from his ex-wife and separation from his daughter.  An October 2007 Social Security Administration decision, based in large part on private and VA medical records, awarded the Veteran disability benefits due to impairment from depression, PTSD, and anxiety.  

Post-service medical records do not specifically relate the Veteran's psychiatric disability (other than PTSD) back to his period of service.  Therefore, the preponderance of the evidence is against the Veteran's claim on the theory of direct service connection, based on a disability first diagnosed after service being related to service, under 38 C.F.R. § 3.303(d).  

The analysis turns to consideration of the merits of the claim based on a secondary service connection theory of entitlement (under38 C.F.R. § 3.310).  While not raised by the Veteran, such a theory was raised by the medical evidence in the file, particularly by a VA examiner.  On July 2014 VA examination to identify all of the Veteran's psychiatric disorders and determine whether any is at least as likely as not related to the Veteran's service, the examining clinical psychologist diagnosed PTSD and unspecified depressive disorder with dysthymic elements.  Regarding the latter diagnosis, he concluded that while it was less likely than not caused by the PTSD or military experiences (because it appeared to have a "biogenic diathesis that has been potentiated by psychosocial life stressors"), it was at least as likely as not aggravated by the PTSD.  There is no other medical opinion in the record relating to the aggravation question. 

The medical opinion provided by the VA examiner is based on a review of the onset, clinical course, and status of the Veteran's depressive disorder and PTSD.  The examiner is qualified by education and training to offer a medical opinion on the etiology of the Veteran's depressive disorder, and he concluded that the evidence supported a link between the Veteran's PTSD and his depressive disorder, on an aggravation basis.  The Board acknowledges that the examiner also commented that such aggravation was not permanent because "other treatment options remain that can be applied in a more intensive regimen."  This comment is ambiguous but appears rooted in speculation that further (undisclosed) treatment may be applied to lessen the effects of the depressive disorder or address the symptoms of the disorder.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  Thus, a finding that there are certain treatment possibilities that may ameliorate symptoms does not address the essential question of the state of the underlying condition.  Further, the examiner's comments about temporary aggravation appear to conflict with his earlier assessment that the Veteran's depressive disorder had a "biogenic diathesis" (or something akin to a genetic predisposition towards depression) and that its symptoms were activated ("potentiated") by life's stressors, which presumably and logically would include the stressors accounting for his PTSD.  The examiner did not explain any basis for dissociating the symptoms of the Veteran's depressive disorder from his PTSD.  

After careful consideration, it is the judgment of the Board that the competent evidence is at least in equipoise that the Veteran's diagnosed unspecified depressive disorder was aggravated, or made permanently worse, by his service-connected PTSD.  Extending the benefit of the doubt to this claim, the Board concludes that as the veteran's unspecified depressive disorder is shown to have been aggravated by a service-connected disability, entitlement to secondary service connection for the depressive disorder under 38 C.F.R. § 3.310 is warranted. 


ORDER

The appeal seeking service connection for a psychiatric disability other than PTSD, unspecified depressive disorder, is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


